
	
		II
		111th CONGRESS
		1st Session
		S. 1570
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 4, 2009
			Mr. Feingold (for
			 himself, Ms. Cantwell,
			 Mrs. Feinstein, and
			 Mr. Sanders) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to repeal the percentage depletion allowance for certain hardrock mines, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Elimination of Double Subsidies for
			 the Hardrock Mining Industry Act of 2009.
		2.Repeal of percentage depletion allowance
			 for certain hardrock mines
			(a)In generalSection 613(a) of the Internal Revenue Code
			 of 1986 (relating to percentage depletion) is amended by inserting
			 (other than hardrock mines located on lands subject to the general
			 mining laws or on land patented under the general mining laws) after
			 In the case of the mines.
			(b)General mining laws definedSection 613 of the Internal Revenue Code of
			 1986 is amended by adding at the end the following:
				
					(f)General mining lawsFor purposes of subsection (a), the term
				general mining laws means those Acts which generally comprise
				chapters 2, 12A, and 16, and sections 161 and 162 of title 30 of the United
				States
				Code.
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2009.
			3.Abandoned mine reclamation fund
			(a)In generalSubchapter A of chapter 98 of the Internal
			 Revenue Code of 1986 (relating to establishment of trust funds) is amended by
			 adding at the end the following:
				
					9511.Abandoned mine reclamation fund
						(a)Creation of Trust FundThere is established in the Treasury of the
				United States a trust fund to be known as the Abandoned Mine Reclamation
				Trust Fund (in this section referred to as Trust Fund),
				consisting of such amounts as may be appropriated or credited to the Trust Fund
				as provided in this section or section 9602(b).
						(b)Transfers to Trust FundThere are hereby appropriated to the Trust
				Fund amounts equivalent to 50 percent of the additional revenues received in
				the Treasury by reason of the amendments made by section 2 of the
				Elimination of Double Subsidies for the
				Hardrock Mining Industry Act of 2009.
						(c)Expenditures from Trust Fund
							(1)In generalAmounts in the Trust Fund shall be
				available, as provided in appropriation Acts, to the Secretary of the Interior
				for—
								(A)the reclamation and restoration of lands
				and water resources described in paragraph (2) adversely affected by mineral
				(other than coal and fluid minerals) and mineral material mining,
				including—
									(i)reclamation and restoration of abandoned
				surface mine areas and abandoned milling and processing areas,
									(ii)sealing, filling, and grading abandoned
				deep mine entries,
									(iii)planting on lands adversely affected by
				mining to prevent erosion and sedimentation,
									(iv)prevention, abatement, treatment, and
				control of water pollution created by abandoned mine drainage,
									(v)control of surface subsidence due to
				abandoned deep mines, and
									(vi)restoring fish and wildlife habitat
				adversely affected by mining, and
									(B)the expenses necessary to accomplish the
				purposes of this section.
								(2)Lands and water resources
								(A)In generalThe lands and water resources described in
				this paragraph are lands within States that have land and water resources
				subject to the general mining laws or lands patented under the general mining
				laws—
									(i)which were mined or processed for minerals
				and mineral materials or which were affected by such mining or processing, and
				abandoned or left in an inadequate reclamation status before the date of the
				enactment of this section,
									(ii)for which the Secretary of the Interior
				makes a determination that there is no continuing reclamation responsibility
				under State or Federal law, and
									(iii)for which it can be established to the
				satisfaction of the Secretary of the Interior that such lands or resources do
				not contain minerals which could economically be extracted through remining of
				such lands or resources.
									(B)Certain sites and areas
				excludedThe lands and water
				resources described in this paragraph shall not include sites and areas which
				are designated for remedial action under the Uranium Mill Tailings Radiation
				Control Act of 1978 (42 U.S.C. 7901 et seq.) or which
				are listed for remedial action under the Comprehensive Environmental Response
				Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.).
								(3)General mining lawsFor purposes of paragraph (2), the term
				general mining laws means those Acts which generally comprise
				chapters 2, 12A, and 16, and sections 161 and 162 of title 30 of the United
				States
				Code.
							.
			(b)Conforming amendmentThe table of sections for subchapter A of
			 chapter 98 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following:
				
					
						Sec. 9511. Abandoned Mine
				Reclamation Trust
				Fund.
					
					.
			
